United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.W., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Philadelphia, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-858
Issued: November 19, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On February 11, 2009 appellant filed a timely appeal from the September 10 and
December 19, 2008 decisions of the Office of Workers’ Compensation Programs denying her
recurrence claim. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this claim.
ISSUE
The issue is whether appellant has established that she sustained a recurrence of disability
on and after July 10, 2008 causally related to her accepted employment injury.
FACTUAL HISTORY
On August 17, 2007 appellant, then a 33-year-old medical records technician, sprained
her right ankle and injured her lower back and hip when she fell going to her car. The Office
accepted the claim for a right ankle sprain and left hip contusion. It also accepted a

November 14, 2007 recurrence of disability.
December 27, 2007.

Appellant returned to full-duty work on

On July 10, 2008 appellant filed a claim for a recurrence of disability beginning that day.
She noted that she continued to have pain in her hip and lower back.
In a letter dated July 16, 2008, the Office advised appellant as to the medical and factual
information required to support her recurrence claim.
Appellant submitted medical reports dated July 11 to 31, 2008 from Dr. David J.
Mancini, a treating physician, who saw appellant for complaints of low back and hip pain. A
physical examination revealed moderately antalgic ambulation and diffuse paraspinal tenderness
on palpation. Range of motion showed appellant’s forward back flexion was “profoundly
limited secondary to her suggested report of severe pain in her back with this attempted
movement. Dr. Mancini recommended an MRI scan be performed to rule out a disc herniation.
A July 21, 2008 MRI scan was negative for disc herniation.
On July 31, 2008 Dr. Mancini reviewed the MRI scan which showed no changes from a
prior MRI scan performed at the time of appellant’s employment injury. He concluded that
appellant’s condition was not employment related as “these current persistent back pains have
developed gradually in the recent time period unrelated to any more recent injury.”
By decision dated September 10, 2008, the Office denied appellant’s claim for a
recurrence of disability beginning July 10, 2008.
On September 23, 2008 appellant requested reconsideration. In a September 4, 2008
report, Dr. John J. McPhilemy, a treating osteopath, who diagnosed left sacroiliac somatic
dysfunction based upon his review of the medical evidence, physical examination and history of
the employment injury. Physical examination revealed lumbar spine paravertebral muscle
tenderness, restricted lumbar spine flexion and extension, left sacroiliac joint tenderness, and to a
lesser extent, left sciatic notch tenderness.” Dr. McPhilemy indicated that appellant was
currently not working and recommended “a little more aggressive therapy” with possible
manipulative therapy by a chiropractor or osteopathic physician.
In a September 11, 2008 note, Dr. Maria Milcu, a Board-certified pathologist, noted that
appellant had been under her care from July 28, 2008 until the present time for lower back pain.
By decision dated December 19, 2008, the Office denied modification of the
September 10, 2008 decision.
LEGAL PRECEDENT
A recurrence of disability means an inability to work after an employee has returned to
work, caused by a spontaneous change in a medical condition which had resulted from a

2

previous injury or illness without an intervening injury or new exposure to the work environment
that caused the illness.1
Office procedures state that a recurrence of disability includes a work stoppage caused by
a spontaneous material change, demonstrated by objective findings, in the medical condition that
resulted from a previous injury or occupational illness without an intervening injury or new
exposure to factors causing the original illness. It does not include a condition that results from a
new injury, even if it involves the same part of the body previously injured.2
A person who claims a recurrence of disability has the burden of establishing by the
weight of the substantial, reliable and probative evidence that the disability, for which she claims
compensation is causally related to the accepted employment injury.3 Appellant has the burden
of establishing by the weight of the substantial, reliable and probative evidence a causal
relationship between his recurrence of disability and his employment injury.4 This burden
includes the necessity of furnishing evidence from a qualified physician who, on the basis of a
complete and accurate factual and medical history, concludes that the condition is causally
related to the employment injury.5 Moreover, the physician’s conclusion must be supported by
sound medical reasoning.6
The medical evidence must demonstrate that the claimed recurrence was caused,
precipitated, accelerated or aggravated by the accepted injury.7 In this regard, medical evidence
of bridging symptoms between the recurrence and the accepted injury must support the
physician’s conclusion of a causal relationship.8 While the opinion of a physician supporting
causal relationship need not be one of absolute medical certainty, the opinion must not be
speculative or equivocal. The opinion should be expressed in terms of a reasonable degree of
medical certainty.9

1

20 C.F.R. § 10.5(x); see S.F., 59 ECAB ___ (Docket No. 07-2287, issued May 16, 2008).

2

Federal (FECA) Procedure Manual, Part 2 -- Claims, Recurrences, Chapter 2.1500.3(b) (May 1997).

3

Kenneth R. Love, 50 ECAB 193, 199 (1998).

4

Carmen Gould, 50 ECAB 504 (1999); Lourdes Davila, 45 ECAB 139 (1993).

5

S.S., 59 ECAB ___ (Docket No. 07-579, issued January 14, 2008); Ricky S. Storms, 52 ECAB 349 (2001); see
also 20 C.F.R. § 10.104(a)-(b).
6

Alfredo Rodriguez, 47 ECAB 437 (1996); Louise G. Malloy, 45 ECAB 613 (1994).

7

See Ricky S. Storms, supra note 5; see also Federal (FECA) Procedure Manual, Part 2 -- Claims, Causal
Relationship, Chapter 2.805.2 (June 1995).
8

For the importance of bridging information in establishing a claim for a recurrence of disability, see Richard
McBride, 37 ECAB 748 at 753 (1986).
9

See Ricky S. Storms, supra note 5; Morris Scanlon, 11 ECAB 384, 385 (1960).

3

ANALYSIS
The Office accepted that appellant sustained a right ankle sprain and left hip contusion in
the performance of duty on August 17, 2007 and a November 14, 2007 recurrence of disability.
Appellant returned to full duty on December 27, 2007. She filed a recurrence of disability claim
on July 10, 2008 alleging disability that day. However, appellant did not submit sufficient
medical evidence to establish that her disability on or after that date was causally related to her
accepted injury.
On July 31, 2008 Dr. Mancini reviewed a recent MRI scan and noted that there was no
change from prior studies. He concluded that appellant’s condition was not employment related
as “these current persistent back pains have developed gradually in the recent time period
unrelated to any more recent injury.” As Dr. Mancini found that appellant’s disability was not
employment related, his report is insufficient to establish her claim.
On September 11, 2008 Dr. Milcu reported only that appellant had been under her care
since July 28, 2008 due to low back pain. She did not address whether appellant was disabled
commencing July 10, 2008 or how any such disability was due to the August 17, 2007 injury. A
physician’s mere diagnosis of pain without supporting medical rationale does not constitute a
basis for payment of compensation.10 Dr. Milea does not establish that appellant had any
disability beginning July 10, 2008 causally related to her accepted August 17, 2007 employment
injury.
On September 4, 2008 Dr. McPhilemy provided findings on physical examination and
reviewed the history of the employment injury and medical reports. He diagnosed left sacroiliac
somatic dysfunction. Dr. McPhilemy did not, however, address causal relationship on the issue
of appellant’s disability as of July 10, 2008.
On appeal appellant contends that her disability is related to the August 17, 2007
employment injury as she had no other injuries and was in pain at the time she returned to work.
An award of compensation may not be based on surmise, conjecture, speculation or upon
appellant’s own belief that there is a causal relationship between his or her claimed injury and his
or her employment.11 The record in this case does not contain sufficient medical evidence
establishing that she was disabled as of that date due to her accepted injury. There is no medical
report containing a rationalized medical opinion that appellant’s claimed recurrence of disability
was caused by the accepted injury.12 She did not submit sufficient medical evidence to meet her
burden of proof to establish a recurrence of disability. The Office properly denied her claim.13

10

Robert Broome, 55 ECAB 339 (2004) (the Board has held that a diagnosis of “pain” does not constitute the
basis for the payment of compensation).
11

S.S., 59 ECAB ___ (Docket No. 07-579, issued January 14, 2008); J.M., 58 ECAB ___ (Docket No. 06-2094,
issued January 30, 2007); Donald W. Long, 41 ECAB 142 (1989).
12

Cecelia M. Corley, 56 ECAB 662 (2005).

13

Tammy L. Medley, 55 ECAB 182 (2003).

4

CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish a recurrence
of disability beginning July 10, 2008 causally related to the August 17, 2007 employment injury.
ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated December 19 and September 10, 2008 are affirmed.
Issued: November 19, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

